Opinion filed December 15, 2022




                                     In The

        Eleventh Court of Appeals
                                  __________

                              No. 11-22-00320-CR
                                  __________

               DAYSHAUN JAQUAN HENRY, Appellant
                                       V.
                    THE STATE OF TEXAS, Appellee

                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 22949-B

                     MEMORANDUM OPINION
      Appellant has filed in this court a motion to dismiss this appeal. Appellant
requests that we withdraw his notice of appeal and dismiss this appeal. The motion
is signed by both Appellant and Appellant’s counsel in compliance with Rule 42.2
of the Texas Rules of Appellate Procedure.
      The motion is granted, and the appeal is dismissed.


December 15, 2022                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.